UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7825


MONTY E. WRIGHT, a/k/a Monty E. Hamlor,

                Plaintiff - Appellant,

          v.

WILLIAM W. MUSE, Chairman; VIRGINIA PAROLE BOARD,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:13-cv-00344-JCT-RSB)


Submitted:   February 27, 2014            Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monty Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Monty   E.   Wright    appeals    the    district     court’s   order

dismissing     his   42    U.S.C.     § 1983    (2006)      complaint    without

prejudice     as   frivolous,      pursuant    to    28   U.S.C.   § 1915A(b)(1)

(2012). *     We have reviewed the record and find no reversible

error.      Accordingly, we affirm.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




     *
       We conclude that the order is final and appealable as no
amendment to the complaint could cure the defects identified by
the district court.    See Domino Sugar Corp. v. Sugar Workers
Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).



                                        2